Citation Nr: 1748171	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  13-03 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Service connection for an acquired psychiatric disorder to include panic and anxiety disorders with psychosis and posttraumatic stress disorder (PTSD).

2. Service connection for heart disease, claimed as coronary artery disease, status post coronary bypass surgery, to include as secondary to PTSD.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

G. Johnson, Associate Counsel


INTRODUCTION

The Veteran had honorable active service in the United States Navy from January 1970 to November 1971, and received multiple awards and medals including the National Defense Service Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia.  Jurisdiction was subsequently transferred to the RO in Chicago, Illinois.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in April 2015.  A transcript of the hearing has been associated with the claims file.

The case was previously before the Board in June 2015, at which time, the Board remanded the issues of entitlement to service connection for an acquired psychiatric disorder, and entitlement to service connection for heart disease to the Agency of Original Jurisdiction (AOJ) for additional development, including, a VA examination to determine the nature and likely etiology of the Veteran's psychiatric disorder and to undertake all appropriate PTSD development including stressor development.  There has been substantial compliance with the remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Additional development of the Veteran's claim is necessary.  Although the Board sincerely regrets the delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The Veteran seeks service connection for an acquired psychiatric disorder that he asserts is related to service.  The Veteran was afforded a Travel Board hearing in April 2015.  The Veteran testified to two stressors in service.  The first stressor identified by the Veteran was that he was struck in the face, and verbally and physically abused by the company commander during basic training.  The second stressor identified by the Veteran was that he was hospitalized for pneumonia during basic training after he was exposed to cold weather when he was required to stay outside and exercise after everyone else had been dismissed.

In March 2010, the Veteran stated that his psychiatric symptoms began in 1970 to 1971.  He stated that he sought treatment for his symptoms after his release from service.  He also stated that he began drinking to calm himself.

January 1970 service treatment records reflect that the Veteran complained of chest pains and abdominal cramps after doing 150 pushups.  The next day, the Veteran was hospitalized for approximately a week for a sore throat and general malaise.

In a November 2012 VA progress note; the Veteran reported that he had problems with anxiety dating back to the 1970s.  In a January 2013 VA progress note the Veteran reported stressors including seeing planes crashing on the flight deck, and experiencing racism in the Navy.  The diagnosis was panic disorder without agoraphobia, anxiety disorder, and psychosis by history.  VA treatment records in March 2013 reflect a diagnosis of PTSD by a VA psychiatrist.  April 2013 VA treatment records reflect a diagnosis of PTSD, combat related.  A May 2014 PTSD Disability Benefits Questionnaire reflects a diagnosis of PTSD, schizoaffective disorder, and personality disorder not otherwise specified.

In June 2015, the Board remanded the case for a VA examination to determine the nature and likely etiology of the Veteran's psychiatric disorder.

The Veteran was afforded a VA examination in September 2015, which reflected a diagnosis of an unspecified psychotic disorder.  The examiner opined that the Veteran did not have a diagnosis of PTSD that conformed to DSM-5 criteria.  The examiner noted that the Veteran had used the term, PTSD, with some practitioners to describe his mental disorder, but there was nothing in the available records to corroborate this diagnosis.  However, as previously discussed, March 2013 VA treatment records and a May 2014 VA Disability Benefit Questionnaire reflect a diagnosis of PTSD by a VA psychiatrist.

Further, the September 2015 VA examiner noted that no specific stressor had been identified.  However, as discussed above, the Veteran has testified to two stressors in service.

Therefore, the Board finds that a new VA examination is necessary to ascertain the nature and etiology of the Veterans psychiatric disorder.

Finally, the Board notes that the Veteran claims that his recent open-heart surgery is a direct result of his mental disorders.  The Board finds that the issue of entitlement to service connection for a heart disorder is inextricably intertwined with the service connection issue being remanded, and as such, it must be deferred pending the development requested on remand pursuant to the service connection claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination by an appropriate medical professional to determine the nature and likely etiology of his claimed psychiatric disorder.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  The examiner must diagnose all current psychiatric disorders.

Based on a review of the claims file, examination of the Veteran, and generally accepted medical principles, the examiner must provide a medical opinion, with adequate rationale, as to whether it is as at least as likely as not (a 50 percent or greater probability) that any currently diagnosed psychiatric disorder is etiologically related to or had its onset during his period of service.  If PTSD is diagnosed, the examiner must identify the stressor that is corroborated in the record upon which the diagnosis is based.

The examiner must specifically acknowledge and discuss reports by the Veteran that his psychiatric disorder was first manifested during his period of service, to include specifically his reports of psychiatric symptoms during service.

In rendering the opinion, the examiner should consider the stressor of verbally and physically abused to include being hit in the face by his company commander to be competent.  

Service treatment records reflect that the Veteran was hospitalized for one week with a sore throat and general malaise so the stressor of being hospitalized is considered verified.

The examiner should consider the statements about anxiety symptoms since 1971, including the March 2010 statement, the April 2013 VA treatment report, and the May 2014 VA examination.

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  If the examiner finds that an opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is due to a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts), a deficiency in the record (additional facts are required), or by the examiner (does not have the knowledge or training).

2.  After completing the above, and any other development deemed necessary, readjudicate the issues currently on appeal with consideration of all applicable laws and regulations.  If any benefit sought on appeal remains denied, issue the Veteran and his representative a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).









							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2016).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




